An analysis of the bill of complaint shows that complainants rely upon four distinct grounds as bases for the nullification of the decree of the probate court allotting a homestead in fee simple to the widow, Mrs. S. A. Dickson:
(1) A fraud was practiced on the widow herself, in that she was persuaded to lend the use of her name as petitioner in a proceeding, the nature of which she was too ignorant or feeble-minded to understand, and leading to the appropriation to herself in fee-simple of property which she did not wish nor intend to take from these complainants, to whom it would have otherwise descended.
(2) A fraud was practiced on the court in thus presenting as a bona fide petitioner one who was not so in fact.
(3) A fraud was practiced on the court, and likewise on complainants, in that the petitioner, or her agent McAlily, knowingly and intentionally included in the sworn petition the false statement that the decedent's homestead was not worth in excess of $2,000.
(4) The decree, though rendered by the probate court, is invalid, because it was not signed by the probate judge, but by the chief clerk in his name.
1. It is difficult to find any plausible support for the theory that these complainants, as next of kin of the decedent, have been injured in any legal sense by any deception practiced on the widow and resulting in her unintended assertion of a legal right. It is true that the effect of McAlily's alleged deception and intervention was to set in motion a legal proceeding which cut off a title otherwise vested in complainants. But there was no wrong to complainants in the initiation and prosecution of the widow's claim of homestead; and whether the petitioning widow understood its purpose or anticipated and desired its fruits is no concern of theirs, and they are manifestly not in a position to question the policy of the proceeding or the competency of the petitioner, or the authority and good faith of her assisting agent.
And indeed, if this bill of complaint had been filed by the widow herself, it is not apparent upon what principle of equity it could be maintained. If she was deceived and made a petitioner without her real consent, the deception benefited, not injured her.
"Fraud without damage is not a cause of action at law, or a ground of relief in equity. It *Page 107 
is only when the two meet and concur that courts intervene." Bishop v. Wood, 59 Ala. 253, 259.
2. It has been held that a judgment in personam may be set aside at the suit of the plaintiff on the ground that the suit was brought by an attorney who was not authorized to do so. Smyth v. Balch, 40 N.H. 363; Latimer v. Latimer, 22 S.C. 257; Lillibridge v. Ross, 59 Mo. 217. This is, of course, on the theory that such a judgment is a fraud upon the plaintiff, and is in some way injurious to him. But we are clear to the conclusion that that principle of relief, even at the suit of the plaintiff, is not applicable to such a proceeding as this, in rem and ex parte, when the widow so entitled has actually signed the petition which initiated the proceeding, and made oath to the truth of its allegations, for the purpose of asserting some sort of statutory right to the homestead, even though she did not understand its nature or effect, and that is all that this bill can be construed as averring. A fortiori, third persons, though their rights as heirs may be incidentally affected, cannot question the petitioner's want of understanding and intent in a collateral attack on the decree, whether as a fraud on themselves or as a fraud on the court.
To allow any one other than the plaintiff or petitioner to come in and question in an independent proceeding the intention of such plaintiff or petitioner with respect to his initiation and prosecution of the cause — in short, to contradict the showing of the record that he was before the court as actor — would, we think, be destructive of the stability and value of judgments, and would be unsound in policy and injurious in results.
3. It has been definitely settled by this court that false statements made by the petitioner in his affidavit as to the value of the homestead and of the general estate left by the decedent cannot constitute such fraud as to authorize the annulment of the decree. Douglas v. Bishop, 201 Ala. 226,77 So. 752; Hanley v. Hanley, 114 Cal. 690, 46 P. 736.
4. The bill shows that the decree in question was rendered by the probate court. The signing of the decree by the probate judge was ministerial merely, and there is no statute or rule of law requiring the personal signature of the probate judge in such matters. On the contrary, the authority of the chief clerk to do such acts in the name of the probate judge is clearly comprehended in the provisions of subdivision 6 of section 5430 of the Code.
The trouble here lies in the statutes which provide for the allotment of a homestead exemption without notice to heirs or next of kin who are interested in the decedent's estate. In effect, those statutes require such persons in interest to be watchful of their rights, and to keep up with all proceedings in the probate court by which their rights may be affected. Failing to do so, and failing to intervene and file their objections and exceptions to the homestead allotment as required by the statutes, they are without recourse, if the proceedings and decree are regular on their face, and in accordance with the statutory provisions which govern them, and if the decree is not procured by some fraud extrinsic or collateral to the matters in issue. Hogan v. Scott, 186 Ala. 310,65 So. 209.
It is, of course, clear that no fraud practiced by McAlily on Mrs. Dickson, whether in the initiation of the proceeding for allotment, or thereafter in the procurement from her of a deed to the homestead property, can be availed of by these complainants. If by deceit she was induced to assert and secure a valuable right conferred upon her by law, this was not, in any cognizable legal sense, a wrong to them. And if, having secured the homestead so allotted, she was induced by a further and grosser fraud to convey it to McAlily, this also was not a wrong to complainants, who were not of her blood, and could not become her heirs.
Nor could McAlily's design to secure the property for himself, by an ultimate fraud to be practiced on Mrs. Dickson, add any weight or quality to other acts designed to place the title in her, so as to render fraudulent as to complainants what would not be so of its own force and effect.
We are constrained to the conclusion that the bill is without equity, and that the demurrers to the bill, original and as amended, were properly sustained. The decree will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.